MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                           Jun 30 2015, 6:48 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jane H. Conley                                            Gregory F. Zoeller
      Indianapolis, Indiana                                     Attorney General of Indiana

                                                                Tyler G. Banks
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Devynn Dixon-McNairy,                                    June 30, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1501-CR-21
              v.                                               Appeal from the Marion Superior
                                                               Court
                                                               The Honorable William J. Nelson,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       Trial Court Cause No. 49F18-1306-
                                                               FD-39073




      Bradford, Judge.



                                            Case Summary
[1]   On May 15, 2013, Appellant-Defendant Devynn Dixon-McNairy attempted to

      donate plasma at a plasma-donation center in Indianapolis. While at the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015           Page 1 of 9
      plasma-donation center, Dixon-McNairy was briefly left unattended in one of

      the employee’s offices. Dixon-McNairy is the only individual that was left

      unattended in the employee’s office on the date in question. Earlier that

      morning, the employee had placed her car keys in a desk drawer in the office.

      After the plasma-donation center closed for the day, the employee noticed her

      car keys were missing from the desk drawer. She went to the employee parking

      lot only to realize that her vehicle was also missing.


[2]   Dixon-McNairy was subsequently charged with and found guilty of Class D

      felony theft and Class D felony auto theft. On appeal, Dixon-McNairy

      challenges the sufficiency of the evidence to sustain her convictions. We affirm.



                            Facts and Procedural History
[3]   At all times relevant to this appeal, Elizabeth Conley was a full-time registered

      nurse for Telecris Plasma Resources which operates a plasma-donation center

      in Indianapolis. The plasma-donation center is a research facility which draws

      plasma from voluntary donors, subjects the plasma to testing, and “then creates

      medications for people that cannot create their own immunity.” Tr. pp. 10-11.

      The plasma-donation center utilizes a screening process for potential donors.

      This screening process includes making copies of the potential donor’s picture

      ID and social security card; checking the potential donor’s vitals; and asking the

      potential donor’s a series of health related questions relating, at least in part, to

      the potential donor’s sexual, travel, and medical history.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015   Page 2 of 9
[4]   On May 15, 2013, Conley worked a twelve-hour shift at the plasma-donation

      center. Conley arrived at the plasma-donation center at approximately 5:30

      a.m. before the start of her shift, which began 6:00 a.m. Upon arriving at the

      plasma-donation center, Conley parked her 2003 Buick Century in the

      employee parking area located on the back side of the building. Conley then

      placed her car keys in the top-right desk drawer in her office. Conley’s office

      was secured by an automated key code.


[5]   During the course of her duties, Conley would bring potential donors back to

      her office to conduct the above-described screening process. On the date in

      question, Conley brought two potential donors into her office. One of these

      potential donors was Dixon-McNairy. The other was an unidentified male.

      While Conley was completing the screening process, Dixon-McNairy initially

      indicated that she did not suffer from any allergies, but later indicated that she

      suffered from seasonal allergies. As a result, Conley had to update the donor

      identification card to reflect the allergy. Dixon-McNairy was briefly left in

      Conley’s office unattended when Conley stepped out of the office to go to the

      printer to retrieve the updated donor identification card. The unidentified male

      was not left unattended in Conley’s office at any point.


[6]   Ultimately, Conley determined that Dixon-McNairy did not meet the

      requirements for being a donor. Upon being informed of Conley’s decision,

      Dixon-McNairy responded “okay” and left. Tr. p. 18. Once outside of the

      plasma-donation center, Dixon-McNairy started to smoke a cigarette. Dixon-

      McNairy went around to the employee parking area and sat on a picnic table to

      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015   Page 3 of 9
      smoke her cigarette after the security officer on duty told her that she could not

      smoke in front of the plasma-donation center.


[7]   At approximately 7:00 p.m. that evening, Conley noticed when she went to

      leave the facility that her car keys and her 2003 Buick Century were missing.

      Conley, who had not given anyone permission to take her car keys or her

      vehicle, reported the vehicle missing to the police. Conley’s vehicle was

      subsequently recovered and taken to the police impound lot. On May 28, 2013,

      Conley went to the police impound lot and identified her vehicle. Although

      there was some damage to the vehicle, there was no damage to the vehicle’s

      door lock or ignition. Conley also recovered her car keys on this date.


[8]   On June 14, 2013, Appellee-Plaintiff the State of Indiana (the “State”) charged

      Dixon-McNairy with Class D felony theft, alleging that Dixon-McNairy

      knowingly exerted unauthorized control over Conley’s car keys. On this same

      date, the State also charged Dixon-McNairy with Class D felony auto theft,

      alleging that Dixon-McNairy knowingly exerted unauthorized control over

      Conley’s 2003 Buick Century. Dixon-McNairy subsequently waived her right

      to trial by jury. Following a bench trial, the trial court found Dixon-McNairy

      guilty as charged.


[9]   On December 15, 2014, the trial court sentenced Dixon-McNairy to an

      aggregate 545-day sentence. In sentencing Dixon-McNairy, the trial court gave

      Dixon-McNairy credit for time served and suspended the remainder of the

      sentence to probation. This appeal follows.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015   Page 4 of 9
                                  Discussion and Decision
[10]   Dixon-McNairy contends that the evidence is insufficient to sustain her

       convictions for Class D felony theft and Class D felony auto theft.

               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative evidence
               and reasonable inferences supporting the verdict. It is the fact-finder’s
               role, not that of appellate courts, to assess witness credibility and
               weigh the evidence to determine whether it is sufficient to support a
               conviction. To preserve this structure, when appellate courts are
               confronted with conflicting evidence, they must consider it most
               favorably to the trial court’s ruling. Appellate courts affirm the
               conviction unless no reasonable fact-finder could find the elements of
               the crime proven beyond a reasonable doubt. It is therefore not
               necessary that the evidence overcome every reasonable hypothesis of
               innocence. The evidence is sufficient if an inference may reasonably
               be drawn from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in original).

       Upon review, appellate courts do not reweigh the evidence or assess the

       credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind. 2002).

[11]   In charging Dixon-McNairy with Class D felony theft, the State alleged:

               On or about May 15, 2013, in Marion County, State of Indiana,
               [Dixon-McNairy] did knowingly exert unauthorized control over the
               property, to wit: car keys, of another person, to wit: Elizabeth Conley,
               with the intent to deprive the person of any part of its value or use.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015   Page 5 of 9
       Appellant’s App. p. 18. Likewise, in charging Dixon-McNairy with Class D

       felony auto theft, the State alleged:

               On or about May 15, 2013, in Marion County, State of Indiana,
               [Dixon-McNairy] did knowingly exert unauthorized control over the
               property, to wit: [a] 2003 Buick Century, of another person, to wit:
               Elizabeth Conley, with the intent to deprive the person of any part of
               the vehicle’s value or use.


       Appellant’s App. p. 19.

[12]   With respect to the theft charge, the version of Indiana Code section 35-43-4-2

       that was in effect on the date in question provides that “(a) A person who

       knowingly or intentionally exerts unauthorized control over property of another

       person, with intent to deprive the other person of any part of its value or use,

       commits theft, a Class D felony.” With respect to the auto theft charge, the

       version of Indiana Code section 35-43-4-2.5 that was in effect on the date in

       question provides that “(b) A person who knowingly or intentionally exerts

       unauthorized control over the motor vehicle of another person, with intent to

       deprive the owner of … the vehicle’s value or use … commits auto theft, a Class

       D felony.” Thus, in order to prove that Dixon-McNairy committed Class D

       felony theft and Class D felony auto theft, the State had to prove that: on or

       about May 15, 2013, Dixon-McNairy knowingly exerted unauthorized control

       over car keys and a vehicle, both of which belonged to Conley.


[13]   At trial, Conley testified that she left Dixon-McNairy unattended in her office

       for approximately twelve seconds. Conley further testified that although two

       other employees of the plasma-donation center were working on the date in

       Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015   Page 6 of 9
       question and knew the code for her office door, she was the only person to use

       her office on the date in question.


[14]   The parties stipulated to the authenticity of State’s Exhibits 1 and 2, which were

       admitted into evidence. State’s Exhibits 1 and 2 were security videos depicting

       the area including the plasma-donation center’s employee parking lot. When

       State’s Exhibit 1 was played for the court, Conley identified her vehicle in the

       employee parking lot. State’s Exhibit 1 also showed a woman wearing a blue

       shirt sitting on a picnic table near the employee parking lot. The woman

       remained on the picnic table for approximately four minutes before walking

       around the vehicles that were parked in the employee parking lot.

       Approximately twenty minutes later, the woman returned to the picnic table in

       the employee parking lot. When the woman returned, she was wearing another

       shirt over the blue shirt that she was previously wearing. The woman’s pants

       and shoes, however, appeared to be the same as she was wearing earlier. At

       some point, the woman walked toward the employee area for a second time.

       State’s Exhibit 1 showed that Conley’s vehicle left the parking lot about thirty

       seconds after the woman walked toward the employee parking area for the

       second time. Dixon-McNairy admitted during trial that she was the woman in

       the blue shirt sitting on the picnic table smoking. She denied, however, that she

       took Conley’s car keys or vehicle.


[15]   After taking the matter under advisement for the purpose of reviewing the

       State’s Exhibits 1 and 2 on a larger screen, the trial court stated the following:



       Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015   Page 7 of 9
               Okay. Well, let me say this, I’m glad I took the opportunity to review
               the video, Ms. Dixon. ‘Cause what I inferred during the trial while
               watching the little videos it was a heck of a lot clearer on the big video.
               And unless there was extreme coincidence or unless you have an
               identical twin out there, you are on that video. And the Court is
               allowed to make reasonable inferences from the evidence that was
               presented, and in so doing and after considering the evidence I do find
               you guilty of Counts 1 and 2. Count 1 being theft of the car keys and
               Count 2 being theft of the auto belonging to Ms. Conley.


       Tr. p. 53.

[16]   In challenging the sufficiency of the evidence to sustain her convictions, Dixon-

       McNairy argues that the State lacked any direct evidence linking her to the theft

       of Conley’s car keys and vehicle and that the circumstantial evidence that was

       presented during trial merely demonstrates that she was present at the plasma-

       donation center on the day of the theft. Dixon-McNairy correctly states that

       mere presence at the scene of the crime is insufficient to sustain a conviction for

       participation in said crime. See Janigon v. State, 429 N.E.2d 959, 960 (Ind.

       1982). “However, presence at the scene in connection with other circumstances

       tending to show participation may be sufficient to sustain a conviction.” Pratt v.

       State, 744 N.E.2d 434, 436 (Ind. 2001). The Indiana Supreme Court has also

       held that a conviction may be based entirely on circumstantial evidence.

       Franklin v. State, 715 N.E.2d 1237, 1241 (Ind. 1999). “Circumstantial evidence

       will be deemed sufficient if inferences may reasonably be drawn that enable the

       trier of fact to find the defendant guilty beyond a reasonable doubt.” Id.

       (citation omitted).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015    Page 8 of 9
[17]   Upon review, we conclude that the circumstantial evidence presented by the

       State is sufficient to allow the trial court to reasonably infer Dixon-McNairy’s

       guilt. Accordingly, we further conclude that the evidence is sufficient to sustain

       Dixon-McNairy’s convictions for Class D felony theft and Class D felony auto

       theft. Dixon-McNairy’s claim to the contrary is effectively an invitation to

       reweigh the evidence, which we will not do. See Stewart, 768 N.E.2d at 435.


[18]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1501-CR-21 | June 30, 2015   Page 9 of 9